___________

                           No. 95-1290
                           ___________


Bernard Wayne Williams,         *
                                *
          Appellant,            *
                                *   Appeal from the United States
     v.                         *   District Court for the
                                *   Western District of Missouri.
Michael Groose; Missouri        *         [UNPUBLISHED]
Attorney General,               *
                                *
          Appellees.            *

                           ___________

                  Submitted:   January 5, 1996

                       Filed: January 26, 1996
                            ___________

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
                           ___________


PER CURIAM.


     Missouri inmate Bernard Williams appeals the district court's1
denial of his 28 U.S.C. § 2254 petition. We affirm.


     After a jury trial, Williams was found guilty of forcible
rape, forcible sodomy, and stealing more than $150.      On direct
appeal, Williams complained of ambiguity in the sentence, his
classification as a class X offender, and the denial of his motion
for a mistrial. The court clarified the sentence and affirmed the
conviction. Williams's state post-conviction motion and motion to
recall the mandate were unsuccessful.




    1
     The Honorable Joseph E. Stevens, Jr., United States District
Court for the Western District of Missouri.
     Williams filed this federal habeas petition, alleging that his
return to Missouri after his arrest in Kansas was without any
lawful authority, and that the trial court erred in overruling
defense counsel's motion to suppress evidence and statements,
because the police officers arrested Williams without probable
cause. As cause for his failure to raise these claims on direct
appeal, Williams alleged his appellate counsel was ineffective.
The district court denied Williams's habeas petition, concluding
that Williams's claims were procedurally barred, that his appellate
counsel was not constitutionally ineffective for electing to raise
on appeal only those claims she found most likely to be successful,
and that Williams had not shown "actual innocence."


     Williams renews his arguments on appeal and additionally
argues he should not have been found guilty because a laboratory
report revealed that blood, saliva, and hair samples did not match
those of Williams, and his trial counsel was ineffective for not
introducing this report into evidence.


     Initially, we note Williams's claim that his trial counsel was
ineffective in failing to present the laboratory report into
evidence is unreviewable, as Williams raises this issue for the
first time on appeal. See United States v. Dixon, 51 F.3d 1376,
1383 (8th Cir. 1995).     We agree with the district court that
Williams's remaining claims were procedurally barred. See Whitmill
v. Armontrout, 42 F.3d 1154, 1156 (8th Cir. 1994) (failure to
exhaust state remedies by presenting claims to state court results
in procedural bar unless petitioner demonstrates cause and
prejudice or fundamental miscarriage of justice), cert. denied,
116 S. Ct. 249 (1995). We also agree with the district court that
Williams's appellate counsel was not constitutionally ineffective
for failing to raise every ground Williams requested. See Smith v.
Murray, 477 U.S. 527, 536 (1986). Finally, we do not believe that
failure to consider these claims would result in a fundamental
miscarriage of justice, as there was sufficient other evidence of

                               -2-
Williams's guilt.   Accordingly, we affirm.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -3-